 



Exhibit 10.3
Execution Version
SECOND AMENDED AND RESTATED
NORTHWEST BIOTHERAPEUTICS, INC.
LOAN AGREEMENT and 10% PROMISSORY NOTE

      $300,000   April 14, 2007

SECTION 1. GENERAL.
For value received, Northwest Biotherapeutics, Inc., a Delaware corporation (the
“Maker” or the “Company”), hereby promises to pay to the order of Toucan
Partners, LLC or its assigns (collectively, the “Holder”), the principal amount
of Three Hundred Thousand Dollars ($300,000.00) upon written demand by Holder at
any time on or after June 30, 2007 of this Second Amended and Restated Northwest
Biotherapeutics Inc. Loan Agreement and 10% Promissory Note (this “Note” or this
“Agreement”), or such earlier date as may be applicable under Sections 3 and 4
hereof (the “Maturity Date”).
This Note amends and restates in its entirety that certain Amended and Restated
Northwest Biotherapeutics, Inc. Loan Agreement, Security Agreement and 10%
Secured Promissory Note (the “First Amended and Restated Note”) dated April 17,
2006 (the “First Amendment and Restatement Date”), which amended and restated
that certain Northwest Biotherapeutics, Inc. Loan Agreement, Security Agreement
and 10% Secured Promissory Note dated March 9, 2006 (“Original Issue Date”) in
the principal amount of $300,000 issued by the Maker in favor of Holder (the
“Original Note”). This Note shall not constitute a novation of the Original
Note, as amended and restated by the First Amended and Restated Note, or an
accord and satisfaction of the obligations of Maker evidence thereby. The
Original Note is being further amended and restated hereby in partial
consideration for the Holder’s agreement to extend the maturity date to June 30,
2007.
Maker shall pay interest on the unpaid principal amount of this Note, accruing
from and after Original Issue Date at the rate of ten percent (10%) per annum,
compounding annually (computed on the basis of a 365-day year and the actual
number of days elapsed) (the “Interest Rate”). Accrued interest shall be payable
upon the payment of the principal of this Note. The principal of, and interest
on, this Note shall be payable in lawful currency of the United States of
America by wire transfer in immediately available funds to the account of
Holder, as provided in writing to Maker by Holder. All payments shall be applied
first to fees, costs and charges relating to this Note (including, without
limitation, any costs of collection), then to accrued and unpaid interest, and
thereafter to principal. Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Recapitalization Agreement.
SECTION 2. PRE-PAYMENT.
This Note may be pre-paid in whole or in part prior to the Maturity Date;
provided Maker provides Holder with 30 days prior written notice thereof. In the
event of prepayment, Maker shall pay a penalty in the amount of 1% of the
principal and accrued interest then outstanding





--------------------------------------------------------------------------------



 



under this Note, unless a greater or lesser penalty is established or approved
by the U.S. Small Business Administration (“SBA”).
SECTION 3. DEFAULT INTEREST.
Upon the occurrence of an Event of Default (as hereinafter defined), the unpaid
principal amount and accrued and unpaid interest shall bear interest payable on
demand at the lesser of (i) fourteen percent (14%) per annum, (ii) the maximum
rate permitted under applicable rules and regulations of the SBA, or (iii) the
maximum rate allowed by law (the “Default Interest”). Such interest shall
accrue, commencing upon the occurrence of an Event of Default and continuing
until such Event of Default is cured or waived.
SECTION 4. DEFAULTS.
     4.1 Definitions. Each occurrence of any of the following events shall
constitute an “Event of Default”:
          (a) if a default occurs in the payment of any principal of, interest
on, or other obligation with respect to, this Note, whether at the due date
thereof or upon acceleration thereof, and such default remains uncured for five
(5) business days after written notice thereof from Holder;
          (b) if any representation or warranty of Maker made herein shall have
been false or misleading in any material respect, or shall have contained any
material omission, as of the date hereof;
          (c) if a default occurs in the due observance or performance of any
covenant or agreement on the part of Maker to be observed or performed pursuant
to the terms of this Note and such default remains uncured for five (5) business
days after written notice thereof from Holder;
          (d) if a default occurs in Maker’s performance of any of the terms and
conditions of that certain Amended and Restated Recapitalization Agreement,
dated as of July 30, 2004 and as amended on October 22, 2004, November 10, 2004,
December 27, 2004, January 26, 2005, April 12, 2005, May 13, 2005, June 16,
2005, July 26, 2005, September 7, 2005 and November 14, 2005 (the
“Recapitalization Agreement”) or any Related Recapitalization Document;
          (e) if Maker shall (i) discontinue its business, (ii) apply for or
consent to the appointment of a receiver, trustee, custodian or liquidator of
Maker or any of its property, (iii) make a general assignment for the benefit of
creditors, or (iv) file a voluntary petition in bankruptcy, or a petition or an
answer seeking reorganization or an arrangement with creditors, or take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation laws or statutes, or file an answer admitting the
material allegations of a petition filed against it in any proceeding under any
such law;

 



--------------------------------------------------------------------------------



 




          (f) if there shall be filed against Maker an involuntary petition
seeking reorganization of Maker or the appointment of a receiver, trustee,
custodian or liquidator of Maker or a substantial part of its assets, or an
involuntary petition under any bankruptcy, reorganization or insolvency law of
any jurisdiction, whether now or hereafter in effect (any of the foregoing
petitions being hereinafter referred to as an “Involuntary Petition”) and such
Involuntary Petition shall not have been dismissed within ninety (90) days after
it was filed;
          (g) if final judgment(s) for the payment of money in excess of an
aggregate of $25,000 (excluding any portion thereof that an insurance company of
nationally recognized standing and creditworthiness has agreed to pay) shall be
rendered against Maker and the same shall remain undischarged for a period of
thirty (30) days;
          (h) if there occurs any event that may have a material adverse effect
on the business, affairs, prospects, operations, properties, assets,
liabilities, structure or condition, financial or otherwise, of the Company (as
such business is presently currently conducted and/or as it is proposed to be
conducted), or on any material assets or any Intellectual Property developed,
owned, controlled, licensed, possessed, or used by Maker, or to which Maker has
any right, option, entitlement or claim; or
          (i) if Maker deviates, during the period covered by such budget, more
than $10,000 in aggregate from the budget included in the Disclosure Schedule
(as defined herein) or the budget otherwise expressly approved by Holder,
including any amendments expressly approved by Holder, or takes any action or
makes any promise, undertaking or commitment that would result in Maker
incurring or accumulating payables and/or other financial obligations of any
kind, whether current or deferred, direct or indirect, for purposes other than
as set forth in budgets expressly agreed to by Holder, and/or in any amounts in
excess of the amounts set forth in such agreed budgets, which equal or exceed
$10,000 in aggregate, and which have not been approved in writing in advance by
Holder.
     4.2 Cross-Default: Maker acknowledges that the financing contemplated by
this Note is part of an integrated Recapitalization Plan, as set forth in the
Recapitalization Agreement and the Related Recapitalization Documents. Maker
further acknowledges and agrees that this Note is subject to all terms and
conditions set forth in the Recapitalization Agreement and the Related
Recapitalization Documents, and that the Recapitalization Agreement and the
Related Recapitalization Documents are subject to all of the terms and
conditions of this Note. Maker agrees that any default by Maker under any
provision of this Note, the Recapitalization Agreement or any of the Related
Recapitalization Documents will constitute a default under each other Related
Recapitalization Document and the Recapitalization Agreement.
     4.3 Remedies on Default.
          (a) Upon each and every such Event of Default and at any time
thereafter during the continuance of such Event of Default: (i) any and all
indebtedness of Maker to Holder under this Note or otherwise shall immediately
become due and payable, both as to principal and interest (including any
deferred interest and any accrued and unpaid interest and any Default

 



--------------------------------------------------------------------------------



 




Interest); and (ii) Holder may exercise all the rights of a creditor under
applicable state and/or federal law.
     (b) In case any one or more Events of Default shall occur and be
continuing, and acceleration of this Note or any other indebtedness of Maker to
Holder shall have occurred, Holder may, inter alia, proceed to protect and
enforce its rights by an action at law, suit in equity and/or other appropriate
proceeding, whether for the specific performance of any agreement contained in
this Note, or for an injunction against a violation of any of the terms hereof
or thereof or in furtherance of the exercise of any power granted hereby or
thereby or by law. No right conferred upon Holder by this Note shall be
exclusive of any other right referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise.
SECTION 5. DEFENSES.
     5.1 No Offsets. The obligations of Maker under this Note shall not be
subject to reduction, limitation, impairment, termination, defense, set-off,
counterclaim or recoupment for any reason.
     5.2 Usury Limitations. It is the intention of the parties hereto to comply
with all applicable usury laws; accordingly, it is agreed that notwithstanding
any provisions to the contrary in this Note or any other agreements or
instruments between them, in no event shall such agreements or instruments
require the payment or permit the collection of interest (which term, for
purposes hereof, shall include any amount which, under applicable law, is deemed
to be interest, whether or not such amount is characterized by the parties as
interest) in excess of the maximum amount permitted by such laws. If any excess
of interest is unintentionally contracted for, charged or received under the
Note or under the terms of any other agreement or instrument between the
parties, the rate of interest shall be reduced to the maximum rate of interest
allowed under the applicable usury laws as now or hereafter construed by the
courts having jurisdiction thereof.
SECTION 6. REPLACEMENT OF NOTE.
     Upon receipt by Maker of reasonable evidence of the loss, theft,
destruction, or mutilation of this Note, Maker will deliver a new Note
containing the same terms and conditions in lieu of this Note. Any Note
delivered in accordance with the provisions of this Section 6 shall be dated as
of the date of this Note.
SECTION 7. EXTENSION OF MATURITY.
     Should the principal of or interest on this Note become due and payable on
other than a business day, the due date thereof shall be extended to the next
succeeding business day, and, in the case of principal, interest shall be
payable thereon at the rate per annum herein specified during such extension.
For the purposes of the preceding sentence, a business day shall be any day that
is not a Saturday, Sunday, or legal holiday in the State of Delaware.

 



--------------------------------------------------------------------------------



 



SECTION 8. ATTORNEYS’ FEES AND COLLECTION FEES.
     Should the indebtedness evidenced by this Note or any part hereof be
collected at law or in equity or in bankruptcy, receivership or other court
proceedings, arbitration or mediation, or any settlement of any of the
foregoing, Maker agrees to pay, in addition to principal and interest due and
payable hereon, all costs of collection, including, without limitation,
reasonable attorneys’ fees and expenses, incurred by Holder in collecting or
enforcing this Note.
SECTION 9. WAIVERS; CONSENT TO JURISDICTION.
     9.1 Waivers by Maker. Maker hereby waives presentment, demand for payment,
notice of dishonor, notice of protest and all other notices or demands in
connection with the delivery, acceptance, performance or default of this Note.
     9.2 Actions of Holder not a Waiver. No delay by Holder in exercising any
power or right hereunder shall operate as a waiver of any power or right, nor
shall any single or partial exercise of any power or right preclude other or
further exercise thereof, or the exercise of any other power or right hereunder
or otherwise; and no waiver or modification of the terms hereof shall be valid
unless set forth in writing by Holder and then only to the extent set forth
therein.
     9.3 Consent to Jurisdiction. Maker hereby irrevocably submits to the
jurisdiction of any state or federal court sitting in the State of Delaware over
any suit, action, or proceeding arising out of or relating to this Note or any
other agreements or instruments with respect to Holder. Maker hereby irrevocably
waives, to the fullest extent permitted by law, any objection that Maker may now
or hereafter have to the laying of venue of any such suit, action, or proceeding
brought in any such court and any claim that any such suit, action, or
proceeding brought in any such court has been brought in an inconvenient forum.
Final judgment in any such suit, action, or proceeding brought in any such court
shall be conclusive and binding upon Maker and may be enforced in any court in
which Maker is subject to jurisdiction by a suit upon such judgment, provided
that service of process is effected upon Maker as provided in this Note or as
otherwise permitted by applicable law.
     9.4 Waiver of Jury Trial. MAKER WAIVES ITS RIGHT TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN
MAKER AND HOLDER RELATING TO THE SUBJECT MATTER OF THIS NOTE. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS NOTE,
INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY
OTHER DOCUMENT OR AGREEMENT RELATING TO THE LOAN.

 



--------------------------------------------------------------------------------



 



     9.5 Service of Process. Maker hereby consents to process being served in
any suit, action, or proceeding instituted in connection with this Note by
delivery of a copy thereof by certified mail, postage prepaid, return receipt
requested, to Maker, and/or by delivery of a copy thereof to a registered agent
of Maker. Refusal to accept delivery, and/or avoidance of delivery, shall be
deemed to constitute delivery. Maker irrevocably agrees that service in
accordance with this Section 9.5 shall be deemed in every respect effective
service of process upon Maker in any such suit, action or proceeding, and shall,
to the fullest extent permitted by law, be taken and held to be valid personal
service upon Maker. Nothing in this Section 9.5 shall affect the right of Holder
to serve process in any manner otherwise permitted by law or limit the right of
Holder otherwise to bring proceedings against Maker in the courts of any
jurisdiction or jurisdictions.
SECTION 10. COVENANTS.
     10.1 Affirmative Covenants. So long as this Note shall remain outstanding:
     (a) Office. Maker shall maintain its principal office, and the majority of
its employees, assets and operations, in the United States.
     (b) Use of Proceeds. Maker will use the proceeds from this Note only for
the following purposes:
(i) Operating expenses and other obligations of the Company incurred in the
ordinary course of business or in pursuing the Company’s business plan and
strategy;
(ii) Expenses relating to the development and protection of its intellectual
property;
(iii) Audit expenses and regular and special SEC filing expenses, for audits and
filings occurring on or after the effective date hereof, including, without
limitation, SEC filings relating to solicitation of any shareholder consents to
the recapitalization of Maker; and
(iv) Expenses of accountants, attorneys, consultants and other professionals
(including, without limitation, the expenses of Investor described in
Section 4.11 of the Recapitalization Agreement) relating to the recapitalization
of Maker,
in each case only to the extent that both the nature and the amount of such
expenses are in conformity with the budget (and any amendments thereof) approved
in advance in writing by Holder. Maker will not use the proceeds from this Note
for any other purpose. Without limiting the generality of the foregoing, none of
the proceeds will be used, without prior written agreement by the Holder, (i) to
purchase or carry (or refinance any borrowing, the proceeds of which were used
to purchase or carry) any “security” within the meaning of the Securities Act of
1933, as amended (the “Securities Act”), (ii) to repay any indebtedness or
discharge any obligation to an person or entity, other than as provided in
Section 10.1(b)(i)-(iv) above, , or (iii) to engage in business activities which
would cause a violation of 13 CFR 107.720. This latter limitation prohibits,
without limitation, the use of proceeds, other than as provided in
Section 10.1(b)(i)-(iv) above: (i) directly or indirectly, for providing funds
to others; (ii) for the purchase or discounting of debt obligations; (iii) for
factoring or long-term leasing of equipment with no provision for maintenance or
repair; (iv) for engaging in real estate transactions such that Maker could
reasonably be classified under Major Group 65 (Real Estate) of the SIC Manual;
(v) for business activities wherein the assets of the business of Maker (the
“Business”) will be reduced

 



--------------------------------------------------------------------------------



 



or consumed, generally without replacement, as the life of the Business
progresses, and the nature of the Business does not require that a stream of
cash payments be made to the financing sources of the Business, on a basis
associated with the continuing sale of assets (examples of such businesses would
include real estate development projects, the financing and production of motion
pictures, and oil and gas well exploration, development and production);
(vi) for a foreign operation; (vii) to provide capital to a corporation licensed
or sub-licensed under the Small Business Investment Act, (viii) to acquire farm
land, (ix) to fund production of a single item or defined limited number of
items generally over a defined production period, such production to constitute
the majority, of the activities of Maker (examples include electric generating
plants), or (x) for any purpose contrary to the public interest (including, but
not limited to, activities which are in violation of law) or inconsistent with
free competitive enterprise, in each case, within the meaning of Section 107.720
of Title 13 of the Code of Federal Regulations.
          (c) Seniority. Except as otherwise expressly provided, and except for
security interests and liens described in items 2, 3, 4 and 5 of Schedule 14.11
of the Disclosure Schedule attached hereto as Exhibit B (the “Disclosure
Schedule”), the indebtedness evidenced by this Note: (i) shall be senior in all
respects to all other indebtedness or obligations of Maker of any kind, direct
or indirect, contingent or otherwise, other than obligations of Maker owed
directly to the state or federal government, and other than any other
indebtedness or obligations of Maker to Holder; (ii) shall be pari passu with
any other indebtedness or obligations of Maker to Holder; and (iii) shall not be
made subordinate or subject in right of payment to the prior payment of any
other indebtedness or obligation of any kind, direct or indirect, contingent or
otherwise, other than obligations of Maker owed directly to the state or federal
government, and other than any other indebtedness or obligations of Maker to
Holder.
          (d) No Conflicting Agreements. Maker shall not enter into any
agreement that would materially impair, interfere or conflict with Maker’s
obligations hereunder. Without Holder’s prior written consent, Maker shall not
permit the inclusion in any material contract to which it becomes a party of any
provisions that could or might in any way result in the creation of a security
interest in any assets of Maker.
          (e) Disclosure of Material Adverse Events. Within three (3) business
days of Maker obtaining knowledge thereof, Maker will notify Holder in writing
of any event that may have a material adverse effect on the business, affairs,
prospects, operations, properties, assets, liabilities, structure or condition,
financial or otherwise, of the Company (as such business is presently conducted
and/or as it is proposed to be conducted), or on any material assets or any
Intellectual Property or other assets developed, owned, controlled, licensed,
possessed, or used by Maker, or to which Maker has any right, option,
entitlement or claim. Operating expenditures in the ordinary course of business
and in accordance with budgets (and any amendments thereto) approved in writing
in advance by Holder shall not be deemed to be material adverse events solely
because they weaken Maker’s financial condition in the absence of new equity
financing of Maker.
          (f) Financial Information. So long as any principal and/or interest
under this Note shall remain outstanding:

 



--------------------------------------------------------------------------------



 



          (i) Promptly after the end of each fiscal year (but in any event prior
to February 28 of each year) and at such other times as Holder may reasonably
request, Maker shall deliver to Holder a written assessment, in form and
substance satisfactory to Holder, of the economic impact of such Holder’s
financing hereunder, specifying the full-time equivalent jobs created or
retained in connection with such investment, and the impact of the financing on
Maker’s business in terms of revenues and profits and on taxes paid by Maker and
its employees.
          (ii) Maker shall provide on a timely basis to Holder all financial
information requested from time to time by Holder, including without limitation
its quarterly and annual balance sheet and income statement. Such financial
information shall be certified by a member of Maker’s senior management.
Financial information required shall also include such information as would be
necessary for Holder to file form 468 with the SBA, if it were applicable.
          (iii) In addition to the information specified in Section 10.1(f)(i)
and (ii) above, upon request, Maker agrees promptly to provide Holder with
sufficient additional information to provide any other information reasonably
requested or required by any governmental agency asserting jurisdiction over
Holder.
          (g) Access. So long as any principal and/or interest under this Note
shall remain outstanding, Maker shall permit Holder and its agents or
representatives to visit and inspect Maker’s properties, to examine its books of
account and records and to discuss Maker’s affairs, finances and accounts with
its officers, all at such times during normal business hours as reasonably may
be requested by Holder.
          (h) [Reserved]
          (i) Business Activity. As long as this Note shall remain outstanding,
Maker shall make no change in its business activity that would make it or any of
its business activities non-compliant with SBA regulations and guidelines.
     10.2 Negative Covenants. So long as this Note shall remain outstanding:
          (a) Indebtedness. Maker shall not incur additional indebtedness,
beyond the indebtedness already existing as of the date hereof, for borrowed
money in excess of $10,000, in aggregate, other than indebtedness incurred in
the ordinary course of business in accordance with a budget (and any amendments
thereto) approved in writing by Holder, or in pursuing the Company’s business
plan and strategy approved in writing by Holder. In no event shall Maker issue,
or make any promises, commitments, undertakings, agreements or letters of intent
to issue, any indebtedness directly or indirectly exercisable for or convertible
into any equity of Maker, except as expressly provided in Section 10.2(d)
hereof.
          (b) Liens. Maker shall not grant to any person or entity a security
interest, lien, license, or other encumbrance of any kind, direct or indirect,
contingent or otherwise, in, to

 



--------------------------------------------------------------------------------



 




or upon any assets of Maker, including, without limitation, any intellectual
property of any kind, as defined in Exhibit A hereto (the “Intellectual
Property”).
          (c) Sale or License of Assets. Maker shall not sell, lease, transfer,
assign or otherwise dispose of or encumber (including, without limitation
through licensing or partnering arrangements) or abandon, conceal, injure or
destroy any material assets (whether tangible or intangible) of Maker, other
than with the prior written approval of Holder and in the ordinary course of
business.
          (d) Issuance of Capital Stock. Notwithstanding any other provision of
this Note or any applicable agreement or document, except for (a) any
transaction pursuant to an Unsolicited Proposal that Maker accepts in accordance
with the fiduciary exception provided in Section 3.2 of the Recapitalization
Agreement or (b) shares of Capital Stock issuable upon exercise or conversion of
warrants or convertible securities outstanding prior to February 1, 2004, Maker
shall not without Holder’s prior written approval: (i) issue any shares of
Capital Stock (as defined in Section 12.1 hereof) or other securities, or any
instruments exercisable for or convertible into Capital Stock or other
securities, or (ii) make any promises, commitments, undertakings, agreements or
letters of intent for any of the issuances described in (i) hereof.
          (e) Distributions and Redemptions. Maker shall not declare or pay any
dividends or make any distributions of cash, property or securities of Maker
with respect to any shares of its common stock, preferred stock or any other
class or series of its stock, or, directly or indirectly (except for repurchases
of common stock by Maker in accordance with the terms of employee benefit plans
or written agreement between Maker and any of its employees approved by the
Board of Directors of Maker prior to February 1, 2004), redeem, purchase, or
otherwise acquire for any consideration any shares of its common stock or any
other class of its stock.
          (f) Hiring. Maker shall not hire, engage, retain, or agree to hire,
engage or retain, any Personnel, except with Holder’s express prior written
approval, on a case by case basis.
          (g) Severance. Maker shall not enter into, increase, expand, extend,
renew or reinstate any severance, separation, retention, change of control or
similar agreement with any Personnel, or agree, promise, commit or undertake to
do so, except with Holder’s prior written approval, on a case by case basis.
          (h) Facilities. Maker shall not purchase, lease, hire, rent or
otherwise acquire directly or indirectly any rights in or to any asset or
facility outside of the ordinary course of business in an amount in excess of
$10,000, in aggregate, or agree, promise or commit to do so, except in
accordance with the Maker’s budget that has been approved by the Maker’s board
of directors and the Holder.
          (i) Expenses. Maker shall make no expenditures in excess of $10,000 in
aggregate other than in accordance with a budget (including any amendments
thereto) pre-approved by Holder. Maker shall not deviate, during the period
covered by such budget, more than $10,000 in aggregate from the budget approved
by Holder, nor take any action or make any

 



--------------------------------------------------------------------------------



 



promise, undertaking or commitment that would result in Maker incurring or
accumulating payables and/or other financial obligations of any kind, whether
current or deferred, direct or indirect, for purposes other than as set forth in
budgets expressly agreed to by Holder, and/or in any amounts in excess of the
amounts set forth in such agreed budgets, which equal or exceed $10,000 in
aggregate, and which have not been approved in writing in advance by Holder.
          (j) Other Limitations.
               (i) Maker shall not change the nature of its business activity in
a manner that would cause a violation of 13 C.F.R. Section 107.720 and/or
Section 107.760(b) (including, without limitation, by undertaking real estate,
film production or oil and gas exploration activities). In the event that Maker
changes the nature of its business activity such that such change would render
Maker ineligible for financing pursuant to applicable SBA rules and regulations,
Maker agrees to use its best efforts to facilitate a transfer or redemption of
any securities then held by Holder.
               (ii) Maker will at all times comply with the non-discrimination
requirements of 13 C.F.R. Parts 112, 113 and 117.
               (iii) For a period of at least one year after the date of this
Note, Maker will locate no more than 49 percent of the employees or tangible
assets of Maker outside the United States.
     10.3 Additional Covenant. Until the date on which this Note has been
discharged in full, Maker shall not sell, license, loan or otherwise in any way
transfer or distribute Maker’s Tangential Flow Filtration (“TFF”) devices or any
similar device, or any specifications, diagrams, description or other
information about the TFF devices, to any third party, or commit or promise or
enter into any understanding of any kind, direct or indirect, contingent or
otherwise, to do any of the foregoing in regard to Maker’s TFF devices or any
similar device, without the prior written consent of Holder in each case.
SECTION 11. GOOD FAITH INTERPRETATION OF PROVISIONS OF THIS AGREEMENT.
     11.1 Good Faith Obligation. The parties hereto agree that, to the extent
that there is ambiguity regarding the intention of any provisions hereof, they
will at all terms act in good faith to interpret the relevant provisions hereof.
This Section is not in any way intended to limit the parties’ respective rights
to remedies in the case of breach of any provision hereof by the other.
SECTION 12. CONVERSION; WARRANTS; NO IMPAIRMENT
     12.1 Holder’s Election. Notwithstanding any other provision of this Note or
any applicable agreement or document, from time to time and at any time on or
before the later of the maturity date of this Note or the full repayment of this
Note, Holder may, in its sole discretion, elect to (a) convert any or all of the
principal and/or interest due under this Note into any class or

 



--------------------------------------------------------------------------------



 



series of equity security of Maker (collectively, “Capital Stock”) that has been
authorized under Maker’s certificate of incorporation, as amended, including by
any certificate of designation (the “Charter”), and that Holder shall designate
(the securities so elected being the “Holder Designated Securities”), and/or
(b) receive repayment, in whole or in part, of this Note.
     12.2 Conversion. The principal and accrued interest on this Note shall be
convertible on terms mutually agreed by Maker and Holder on or before the date
of conversion. The conversion terms shall be determined on the basis of
market-based terms for the type and amount of financing provided by Holder, and
the extent of risk undertaken by Holder. In the event that Maker obtains
convertible debt financing, on terms acceptable to Holder, in its sole
discretion, from one or more investors that are not affiliates (as defined in
Rule 405 under the Securities Act of 1933, as amended) of Holder or the Company,
in an aggregate principal amount of as least $150,000 on or prior to May 15,
2007, the conversion terms for this Note may be conformed to the terms of such
convertible financing. If no such financing acceptable to Holder, in its sole
discretion, is obtained by Maker on or before May 15, 2007, the conversion terms
shall be as mutually agreed by Holder and Company.
     12.3 Warrant. Notwithstanding any other provision of this Note or any
applicable agreement or document, Maker shall issue to Holder an amended and
restated warrant in the form attached hereto as Exhibit C (the “Warrant”) for
the purchase of shares of Capital Stock of the Company. The warrant coverage
shall be equal to one hundred percent (100%) of the principal and accrued
interest on this Note. The Warrant shall be issued by Maker upon execution of
this Note. The number of warrant shares shall be equal to the number of shares
of Capital Stock that would be issuable to Holder, as determined in accordance
with Section 12.2, if Holder elected to convert the full principal and accrued
interest of this Note. For the avoidance of doubt, the 100% warrant coverage
will be effective regardless of whether or not Holder elects to convert any or
all of the principal and/or interest of this Note. The Warrant will be fully
vested and exercisable upon issuance, and will have an exercise period of seven
(7) years from its date of issuance. The exercise price of the Warrant shall be
equal to the conversion price that would apply under Section 12.2 of this Note
if Holder elected to convert any principal and/or accrued interest under this
Note into Capital Stock of the Maker, regardless of whether Holder does elect to
make any such conversion.
     12.4 Cooperation; Good Faith; No Impairment. Maker shall not, by amendment
of its Charter or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, or any other voluntary action,
omission or agreement, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed by Maker under and/or in connection
with this Note, but shall at all times in good faith use best efforts to assist
in carrying out of all the provisions of and/or relating to this Note and in
taking all such action as may be necessary or appropriate to protect Holder’s
rights, preferences and privileges under and/or in connection with the Note
against impairment. Holder’s rights, preferences and privileges granted under
and/or in connection with any Holder Designated Securities may not be amended,
modified or waived without the Holder’s prior written consent, and the
documentation providing for such rights, preferences and privileges will
specifically provide as such.

 



--------------------------------------------------------------------------------



 



SECTION 13. RESERVED.
SECTION 14. REPRESENTATIONS AND WARRANTIES.
Except as expressly set forth (with reference to a section in this Note) in the
Disclosure Schedules attached hereto as Exhibit B (as updated as of each closing
contemplated by the Recapitalization Agreement and the Related Recapitalization
Documents), and only to the extent such exceptions are acceptable to Holder in
its sole discretion as of the date of this Note, and independently as of the
date upon which each additional Note is issued to Holder, and as of the date of
each closing, if any, of the Anticipated Equity Financing, Maker represents and
warrants to the following:
     14.1 Organization, Good Standing and Qualification. Maker is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business. Maker is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure so to qualify would have a
material adverse effect on its business, properties, operations, prospects or
condition (financial or otherwise).
     14.2 Authorization of Note, Etc. The execution, delivery and performance by
Maker of this Note has been duly authorized by all requisite corporate action by
Maker in accordance with Delaware law. This Note is a valid and binding
obligation of Maker, enforceable against Maker in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or other laws of general application effecting enforcements of
creditors’ rights or general principles of equity.
     14.3 No Conflicts. The execution, delivery, performance, issuance, sale and
delivery of this Note and the Related Recapitalization Documents, and compliance
with the provisions hereof by Maker, will not (a) to the knowledge of Maker,
violate any provision of any law, statute, rule or regulation applicable to
Maker or any ruling, writ, injunction, order, judgment or decree of any court,
arbitrator, administrative agency or other governmental body applicable to Maker
or any of its properties or assets or (b) conflict with or result in any
material breach of any of the terms, conditions or provisions of, or constitute
(with notice or lapse of time or both) a material default (or give rise to any
right of termination, cancellation or acceleration) under, or result in the
creation of, any encumbrance upon any of the material assets of Maker under, the
Charter or Bylaws of Maker (as they may be amended to date) or any agreement or
instrument to which Maker is a party. As used herein, “encumbrance” shall mean
any liens, charges, encumbrances, equities, claims, options, proxies, pledges,
security interests, licenses or other similar rights of any nature.
     14.4 Compliance with Other Instruments. Maker is not in violation of any
term of Maker’s Charter, as amended, including any certificate of designation
filed therewith, and/or Maker’s Bylaws. Maker is not, in any material respect,
in violation of any term of any mortgage, indenture, contract, agreement,
instrument, judgment, decree, order, statute, rule or regulation to which Maker
or any of its assets, including without limitation its Intellectual Property, is
subject.

 



--------------------------------------------------------------------------------



 



To the best of Maker’s knowledge, no event has occurred which, with the passage
of time or the giving of notice, or both, would constitute a breach or
violation, in any material respect, under any applicable judgments, orders,
writs, decrees, federal, state and/or local laws, rules or regulations which
would have a material adverse affect on the condition, financial or otherwise,
or operations of Maker (as it is currently conducted and as it is proposed to be
conducted) or on any material assets or any Intellectual Property owned,
controlled, licensed, possessed, and/or used by Maker. To the best of its
knowledge, Maker has avoided every condition, and has not performed any act, the
occurrence of which would result in Maker’s loss of any right granted under any
license, distribution agreement or other agreement or Maker’s loss of any rights
in or to any of its assets.
     14.5 Approvals. Maker has obtained all necessary permits, authorizations,
waivers, consents and approvals of or by, and made all necessary notifications
of and/or filings with, all applicable persons (governmental and private), in
connection with the execution, delivery, performance, issuance, sale and/or
delivery of this Note, the Recapitalization Agreement and the Related
Recapitalization Documents, and consummation by Maker of the transactions
contemplated hereby and thereby, except as listed in Schedule 14.5.
     14.6 Capitalization. The authorized capital stock of Maker consists of
800,000,000 shares of Common Stock, par value $0.001 per share and 300,000,000
shares of Preferred Stock, par value of $0.001 per share. The number of shares
of Common Stock, Series A convertible preferred stock and Series A-1 convertible
preferred stock issued and outstanding on the Effective Date of this Note are
set forth in Schedule 14.6. No other shares of any class or series of Maker’s
capital stock are authorized and/or issued and outstanding. All issued and
outstanding shares of capital stock of Maker have been duly authorized and
validly issued, and are fully paid and non-assessable, and have been offered,
sold and delivered by Maker in compliance with all applicable federal and state
securities laws. The subscriptions, warrants, options, convertible securities,
and other rights (direct or indirect, contingent or otherwise) to purchase or
otherwise acquire any equity securities of Maker which are authorized or issued
and outstanding are set forth in Schedule 14.6. Except as set forth in
Schedule 14.6, there is no agreement, promise, commitment, undertaking or letter
of intent of any kind (direct or indirect, contingent or otherwise) by Maker to
issue any shares, subscriptions, warrants, options, convertible securities, or
other such rights, or to distribute to holders of any of its equity securities
any evidence of indebtedness or asset. Except as set forth in Schedule 14.6,
Maker has no obligation of any kind (direct or indirect, contingent or
otherwise) to purchase, redeem or otherwise acquire any of its equity securities
or any interest therein or to pay any dividend or make any other distribution in
respect thereof.
     14.7 Authorization of the Shares. Maker has authorized the issuance and
sale of a sufficient number of shares of Convertible Preferred Stock, par value
$0.001 per share, and Common Stock of the Maker to fully implement the
Recapitalization Plan, while maintaining such additional authorized but unissued
shares as reasonably determined by Holder to be appropriate. Of such authorized
shares, a sufficient number of shares shall be reserved for issuance upon any
exercise of the Bridge Warrants and/or Preferred Stock Warrants. If at any time
the number of authorized but unissued shares of Convertible Preferred Stock
and/or of Common Stock is not sufficient to effect the conversion of all then
outstanding convertible Notes and other instruments, and the exercise of all
then outstanding warrants, options and similar

 



--------------------------------------------------------------------------------



 



instruments, then, in addition to such other remedies as may be available to
Holder, including, without limitation, the exercise of Holder’s right of first
refusal set forth in Section 2.7(f) of the Recapitalization Agreement, Maker
shall take such corporate action as may be necessary to increase its authorized
but unissued shares of Convertible Preferred Stock and/or Common Stock to such
number of shares as will be sufficient for such purposes. Such corporate action
shall include, without limitation, obtaining all requisite regulatory approvals
and any requisite shareholder approval of any necessary amendment to Maker’s
Charter.
     14.8 Litigation. Except as set forth in Schedule 14.8 of the Disclosure
Schedule, there is no action, suit, proceeding or investigation pending or, to
the knowledge of Maker, currently threatened against Maker, and/or its
directors, officers, advisers, agents, properties, assets or business, in each
case relating to Maker and/or its business, assets, operations or properties.
Maker is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by Maker
currently pending or which Maker intends to initiate.
     14.9 No Liens. Except for liens for the benefit of Holder pursuant to
previous notes issued to Holder and for the benefit of Toucan Partners, LLC
created by the Recapitalization Agreement and/or any of the Related
Recapitalization Documents, and except as set forth in Schedule 14.9 of the
Disclosure Schedule, none of the material assets of Maker are subject to any
existing lien, pledge, security interest or other encumbrance of any kind,
direct or indirect, contingent or otherwise.
     14.10 Full Disclosure. Notwithstanding any other provision of this Note,
neither this Note, nor any exhibit hereto, nor any written report, certificate,
instrument or other information furnished to Holder in connection with the
transactions contemplated under and/or in connection with Note contain any
material misstatement (including, without limitation, any material omission), or
is misleading in any material respect.
     14.11 No Other Security Interests or Other Encumbrances. Except as set
forth in Schedule 14.11 (and only to the amounts set forth on such schedule),
there are no existing security interests, pledges, liens or other encumbrances
of any kind, direct or indirect, contingent or otherwise (including without
limitation any licensing or partnering arrangements or agreements), in or
relating to any assets of Maker, including, without limitation, any Intellectual
Property (as defined herein).
     14.12 “Small Business”.
               (a) Small Business Status. Maker together with its “affiliates”
(as that term is defined in Section 121.103 of Title 13 of Code of Federal
Regulations (the “Federal Regulations”)) is a “small business concern” within
the meaning of the Small Business Investment Act of 1958, as amended (the “Small
Business Act” or “SBIA”), and the regulations promulgated thereunder, including
Section 121.301(c) of Title 13, Code of Federal Regulations.
               (b) Information for SBA Reports. Maker has delivered and/or will
deliver to Holder certain information, set forth by and regarding the Maker and
its affiliates in connection with this Note, on SBA Forms 480, 652 and Part A
and B of Form 1031. This

 



--------------------------------------------------------------------------------



 



information delivered was true, accurate, complete and correct, and any
information yet to be delivered will be true, accurate, complete and correct,
and in form and substance acceptable to Holder.
               (c) Eligibility. Maker is eligible for financing by any Holder
pursuant to Section 107.720 of Title 13 of the Federal Regulations and any other
SBA regulations.
14.13 Intellectual Property.
          (d) Definitions. “Intellectual Property” means all foreign and
domestic intangible property and rights, owned, licensed, sub-licensed or
otherwise obtained by Maker, including, without limitation, (i) inventions,
discoveries and ideas, whether patentable or not, and all patents, registrations
and applications therefor, including divisions, continuations,
continuations-in-part, requests for continued examination, and renewal
applications, and including renewals, extensions and reissues (collectively,
“Patents”); (ii) confidential and proprietary information, trade secrets and
know-how, including without limitation processes, schematics, formulae,
drawings, prototypes, models, designs and customer lists (collectively, “Trade
Secrets”); (iii) all data, slides, observations, and laboratory results,
produced by, for or on behalf of Maker, or which Maker has rights to obtain
(collectively, “Data”); (iv) all FDA applications, registrations, filings and
other rights (collectively, “FDA Rights”) and all data and documentation
supporting or relating thereto; (iv) published and unpublished works of
authorship, whether copyrightable or not (including, without limitation,
databases and other compilations of information), copyrights therein and
thereto, and registrations and applications therefor, and all renewals,
extensions, restorations and reversions thereof (collectively, “Copyrights”);
(v) trademarks, service marks, brand names, certification marks, collective
marks, d/b/a’s, Internet domain names, logos, symbols, data, trade dress,
assumed names, fictitious names, trade names, and other indicia of origin, all
applications and registrations for the foregoing, and all goodwill associated
therewith and symbolized thereby, including all extensions, modifications and
renewals of same (collectively, “Trademarks”); (vi) all other intellectual
property or proprietary rights, including, without limitation, all claims or
causes of action arising out of or related to any infringement, misappropriation
or other violation of any of the foregoing, including rights to recover for
past, present and future violations thereof (collectively, “Other Proprietary
Rights”).
     “Intellectual Property Contracts” means all agreements involving, relating
to or affecting the Intellectual Property, including, without limitation,
agreements granting rights to use the Licensed or Sub-Licensed Intellectual
Property, agreements granting rights to use Owned Intellectual Property,
confidentiality agreements, Trademark coexistence agreements, Trademark consent
agreements and non-assertion agreements.
     “Licensed or Sub-Licensed Intellectual Property” means the Intellectual
Property that Maker is licensed, sub-licensed or otherwise permitted by other
persons or entities to use.
     “Owned Intellectual Property” means the Intellectual Property owned by
Maker.
     “Registered” means issued, registered, renewed or the subject of a pending
application.

 



--------------------------------------------------------------------------------



 



          (e) Schedule 14.13 (“Intellectual Property”) sets forth a true and
complete list and summary description of (A) all Registered or material Owned
Intellectual Property (each identified as a Patent, Trademark, Trade Secret,
Copyright or Other Proprietary Right, as the case may be); (B) all Licensed or
Sub Licensed Intellectual Property and (C) all Intellectual Property Contracts.
          (f) All Intellectual Property is valid, subsisting and enforceable. No
Owned Intellectual Property has been canceled, suspended, adjudicated invalid,
not maintained, expired or lapsed, or is subject to any outstanding order,
judgment or decree restricting its use or adversely affecting or reflecting
Maker’s rights thereto. No Licensed or Sub-Licensed Intellectual Property has
been canceled, suspended, not renewed or extended, adjudicated invalid, not
maintained, expired or lapsed, or is subject to any outstanding order, judgment
or decree restricting its use or adversely affecting or reflecting Maker’s
rights thereto.
          (g) The Owned Intellectual Property is owned exclusively by Maker and
has been used with all patent, trademark, copyright, confidential, proprietary
and other Intellectual Property notices and legends prescribed by law or
otherwise permitted.
          (h) No suit, action, reissue, reexamination, public protest,
interference, opposition, cancellation or other proceeding (collectively,
“Suit”) is pending or threatened concerning any claim or position:
               (i) that Maker, or another person or entity, has violated any
Intellectual Property rights. To Maker’s best knowledge, Maker is not violating
and has not violated any intellectual property rights of any other party.
               (ii) that Maker, or another person or entity, has breached any
Intellectual Property Contract. There exists no event, condition or occurrence
which, with the giving of notice or lapse of time, or both, would constitute a
breach or default by Maker, or a breach or default by another person or entity,
under any Intellectual Property Contract. No party to any Intellectual Property
Contract has given Maker notice of its intention to cancel, terminate or fail to
renew any Intellectual Property Contract.
               (iii) that the Intellectual Property has been violated or is
invalid, unenforceable, unpatentable, unregisterable, cancelable, not owned or
not owned exclusively by Maker. No such claim has been threatened or asserted.
To Maker’s best knowledge, no valid basis for any such Suits or claims exists.
          (i) To Maker’s best knowledge, no other person or entity is violating,
infringing upon or claiming rights incompatible with Maker’s rights to any
Intellectual Property. Maker has provided to Holder copies of all information
reasonably available to it relevant to intellectual property rights claimed by
third parties and possible infringement thereof including, without limitation,
any freedom to practice or freedom to operate opinions.
     (j) Except as set forth on Schedule 14.13(j), Maker owns or otherwise holds
valid rights to use all Intellectual Property used in its business.

 



--------------------------------------------------------------------------------



 



          (k) Maker has timely made all filings and payments with the
appropriate foreign and domestic agencies and other parties required to maintain
in full force and effect all Intellectual Property. Except as set forth on
Schedule 14.13, no due dates for filings or payments concerning the Intellectual
Property (including, without limitation, office action responses, affidavits of
use, affidavits of continuing use, renewals, requests for extension of time,
maintenance fees, application fees and foreign convention priority filings) fall
due within ninety (90) days prior to or after the closing, whether or not such
due dates are extendable. Maker is in compliance with all applicable rules and
regulations of such agencies and other parties with respect to the Intellectual
Property. All documentation necessary to confirm and effect the Intellectual
Property, if acquired from other persons or entities, has been recorded in the
United States Patent and Trademark Office, the United States Copyright Office
and other official offices.
          (l) Maker has undertaken and consistently implemented best efforts to
protect the secrecy, confidentiality and value of all non-public Intellectual
Property used in its business (including, without limitation, entering into
appropriate confidentiality agreements with all officers, directors, employees
and other persons or entities with access to such non-public Intellectual
Property). Maker management has not disclosed any such non-public Intellectual
Property to any persons or entities other than (i) Maker employees or Maker
contractors who had a need to know and use such non-public Intellectual Property
in the ordinary course of employment or contract performance, or
(ii) prospective customers, and in each case who executed appropriate
confidentiality agreements.
          (m) Maker has taken all reasonable measures to confirm that no current
or former Maker employee is or was a party to any confidentiality agreement or
agreement not to compete that restricts or forbids, or restricted or forbade at
any time during such employee’s employment by Maker, such employee’s performance
of Maker’s business, or any other activity that such employee was hired to
perform or otherwise performed on behalf of or in connection with such
employee’s employment by Maker.
     14.14 SEC Filings; Financial Statements.
     (a) Maker has delivered or made available to Holder accurate and complete
copies of all registration statements, proxy statements and other statements,
reports, schedules, forms and other documents filed by the Maker with the SEC
since January 1, 2003, and all amendments thereto (the “Maker SEC Documents”).
Except as set forth on Schedule 14.14(a), all statements, reports, schedules,
forms and other documents required to have been filed by Maker with the SEC have
been so filed on a timely basis. As of the time it was filed with the SEC (or,
if amended or superseded by a filing prior to the date of this Note, then on the
date of such filing): (i) each of the Maker SEC Documents complied in all
material respects with the applicable requirements of the Securities Act or the
Exchange Act (as the case may be); and (ii) none of the Maker SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 



--------------------------------------------------------------------------------



 



     (b) The financial statements (including any related notes) contained in the
Maker SEC Documents: (i) complied as to form in all material respects with the
published rules and regulations of the SEC applicable thereto; (ii) were
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods covered (except as may be indicated in
the notes to such financial statements or, in the case of unaudited statements,
as permitted by Form 10-Q of the SEC, and except that the unaudited financial
statements may not contain footnotes and are subject to normal and recurring
year-end adjustments that will not, individually or in the aggregate, be
material in amount), and (iii) fairly present the consolidated financial
position of Maker and its consolidated subsidiaries as of the respective dates
thereof and the consolidated results of operations and cash flows of Maker and
its consolidated subsidiaries for the periods covered thereby.
14.15 Liabilities. As of March 27, 2007, Maker has the following accrued
liabilities: (i) amounts payable to Cognate Therapeutics and Investor,
(ii) Maker’s aggregate accrued, contingent and/or other liabilities of any
nature, either mature or immature, as of the date hereof, not in excess of
$1,000,000 (excluding amounts payable to Cognate and Investor), of which (a)
approximately $388,000 are currently due payables (including, without
limitation, approximately $128,000 for attorney fees), (b) $1,500 are the
aggregate balances of capital leases payable in monthly installments, the last
of which is to be paid in May 2007, (c) $175,000 represents estimated accruals
for payables to European consultants, (d) $110,000 represents estimated accruals
for payables related to clinical trials, (e) $190,000 represents estimated other
accounts payable and accruals for SEC filings and other, (e) $35,000 are accrued
payroll and (f) $100,000 are accrued vacation and sick pay.
SECTION 15. INDEMNIFICATION
     15.1 Indemnification Agreement.
          (a) In addition to all rights and remedies available to Holder at law
or in equity, Maker shall indemnify Holder and each subsequent holder of this
Note, and their respective affiliates, stockholders, limited partners, general
partners, officers, directors, managers, employees, agents, representatives,
successors and assigns (collectively, the “Indemnified Persons”) and save and
hold each of them harmless against and pay on behalf of or reimburse such party
as and when incurred for any loss, liability, demand, claim, action, cause of
action, cost, damage, deficiency, tax, penalty, fine or expense (other than any
demand, claim, action or cause of action instituted by Maker), including
interest, penalties, reasonable attorneys’ fees and expenses, and all amounts
paid in investigation, defense or settlement of any of the foregoing
(collectively, “Losses”) which any such party may suffer, sustain or become
subject to, as a result of, in connection with, relating or incidental to or by
virtue of:
               (i) any material misrepresentation in, or material omission from,
or breach of any of the representations, warranties, statements, schedules
and/or exhibits hereto, certificates or other instruments or documents furnished
to Holder by Maker in connection with this Note; or

 



--------------------------------------------------------------------------------



 



               (ii) any material nonfulfillment or material breach of any
covenant or agreement on the part of Maker under this Note.
          (b) Notwithstanding the foregoing, Maker shall not be liable for any
portion of Losses resulting from the gross negligence or willful misconduct of
Holder or a subsequent holder of this Note.
          (c) Within twenty (20) days after receipt of notice of commencement of
any action or the assertion of any claim by a third party, Holder shall give
Maker written notice thereof together with a copy of such claim, process or
other legal pleading of such claim. Maker shall have the right to assist in the
defense thereof by representation of its own choosing.
     15.2 Survival. All indemnification rights hereunder shall survive the
execution and delivery of this Note and the consummation of the transactions
contemplated hereby (i) for a period of two years with respect to
representations and warranties made by Maker, and (ii) until fully performed
with respect to covenants and agreements made by Maker, regardless of any
investigation, inquiry or examination made for or on behalf of, or any knowledge
of Holder and/or any of the Indemnified Persons, or the acceptance by Holder of
any certificate or opinion.
     15.3 Payment. Any indemnification of Holder or any other Indemnified Person
by Maker pursuant to this Section 15 shall be effected by wire transfer of
immediately available funds from Maker to an account designated by Holder or
such other Indemnified Person within fifteen (15) days after the determination
thereof.
SECTION 16. INTEGRATION WITH RECAPITALIZATION PLAN
Maker acknowledges and agrees that the funding provided by Holder pursuant to
this Note is only being provided as part of an integrated Recapitalization Plan,
as set forth in the Recapitalization Agreement. Maker further acknowledges and
agrees that this Note is subject to all terms and conditions set forth in the
Recapitalization Agreement.
     SECTION 17. MISCELLANEOUS.
     17.1 Notices. All notices, demands and requests of any kind to be delivered
to any party in connection with this Note shall be in writing and shall be
deemed to be effective upon delivery if (i) personally delivered, (ii) sent by
confirmed facsimile with a copy sent by nationally recognized overnight courier,
(iii) sent by nationally recognized overnight courier, or (iv) sent by
registered or certified mail, return receipt requested and postage prepaid,
addressed as follows:

     
if to Maker:
  Northwest Biotherapeutics, Inc.
 
  18701 120th Avenue, NE, Suite 101
 
  Bothell, WA 98011
 
  Fax: (425) 608 3009
 
  Attn: Alton Boynton

 



--------------------------------------------------------------------------------



 



     
if to Holder:
  Toucan Partners, LLC
 
  7600 Wisconsin Avenue
 
  Suite 700
 
  Bethesda, MD 20814
 
  Fax: (240) 497-4065
 
  Attention: Linda F. Powers

or to such other address as the party to whom notice is to be given may have
furnished to the other parties hereto in writing in accordance with the
provisions of this Section.
     17.2 Parties In Interest. This Note shall bind and inure to the benefit of
Holder, Maker and their respective successors and permitted assigns. Maker shall
not transfer or assign this Note without the prior written consent of Holder.
Holder may transfer and assign this note without the prior consent of Maker.
     17.3 Entire Agreement. This Note together with the Disclosure Schedules,
Exhibits attached hereto and the Recapitalization Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings among the parties with
respect thereto.
     17.4 Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Delaware (without giving effect to
principles of conflicts of laws of the State of Delaware or any other state).
     17.5 Headings. The section and paragraph headings contained in this Note
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Note.
     17.6 Amendments. No provision of this Note may be amended or waived without
the express written consent of both Maker and Holder, provided, however, that
Holder may waive any provision hereof that inures to the benefit of Holder
without the prior written consent of Maker. Also notwithstanding anything to the
contrary, this Note shall be amended as and to the extent necessary to comply
with the Small Business Investment Act and all regulations, advice, direction
and guidance applicable to SBIC’s.
     17.7 Nature of Obligation. This Note is being made for business and
investment purposes, and not for household or other purposes.
     17.8 Expenses. Maker shall pay, reimburse or otherwise satisfy, upon demand
of Holder, all fees, costs and expenses incurred and/or undertaken, and to be
incurred and/or undertaken, by Holder relating to the preparation, development
and execution of this Note, up to a maximum of $25,000.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Maker has caused this Note to be duly executed by its
duly authorized person(s) as of the date first written above.

            NORTHWEST BIOTHERAPEUTICS, INC.
      By:           Name:   Alton Boynton        Title:   President     

Consent and Agreement
     Toucan Partners, LLC consents to the loan provided to Maker in the
foregoing Note.

            TOUCAN PARTNERS, LLC
      By:           Name:   Linda Powers        Title:   Managing Member     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
INTELLECTUAL PROPERTY
     The “Intellectual Property” consists of all intellectual property of any
kind, whether owned, licensed or otherwise permitted to be used, and whether now
held or hereafter acquired or developed by the Maker. Such Intellectual Property
shall include, without limitation, all foreign and domestic intangible property
and rights, owned, licensed or otherwise obtained by Maker, including, without
limitation, (i) trademarks, service marks, brand names, certification marks,
collective marks, d/b/a’s, Internet domain names, logos, symbols, trade dress,
assumed names, fictitious names, trade names, and other indicia of origin, all
applications and registration for the foregoing, and all goodwill associated
therewith and symbolized thereby, including all extensions, modifications and
renewals of same, including without limitation those items reference on
Appendix 1 hereto (collectively, “Trademarks”); (ii) inventions, discoveries and
ideas, whether patentable or not, and all patents, registrations and
applications therefor, including divisions, continuations,
continuations-in-part, requests for continued examination, and renewal
applications, and including renewals, extensions and reissues, including without
limitation those items reference on Appendix 2 hereto (collectively, “Patents”);
(iii) confidential and proprietary information, trade secrets and know-how,
including, without limitation, processes, schematics, formulae, drawings,
prototypes, models, designs and customer lists (collectively, “Trade Secrets”);
(iv) published and unpublished works of authorship, whether copyrightable or not
(including, without limitation, databases and other compilations of
information), copyrights therein and thereto, and registrations and applications
therefor, and all renewals, extensions, restorations and reversions thereof
(collectively, “Copyrights”); (v) all FDA applications, registrations, filings
and other rights (collectively, “FDA Rights and Materials”); (vi) all results,
information and data arising from, or obtained in connection with, research,
development, pre-clinical work and/or clinical trials (collectively, “Data”);
and (vii) all other intellectual property or proprietary rights and claims or
causes of action arising out of or related to any infringement, misappropriation
or other violation of any of the foregoing, including rights to recover for
past, present and future violations thereof (collectively, “Other Proprietary
Rights”).

 



--------------------------------------------------------------------------------



 



Appendix 1
Trademarks

 



--------------------------------------------------------------------------------



 



Appendix 2
Patents

 



--------------------------------------------------------------------------------



 



EXHIBIT B
DISCLOSURE SCHEDULES
          DISCLOSURE SCHEDULE TO NORTHWEST BIOTHERAPEUTICS, INC. LOAN AGREEMENT
AND 10% PROMISSORY NOTE DATED MARCH 30, 2007
     This Disclosure Schedule is made and given pursuant to Section 14 of the
above referenced agreement and updates the representations and warranties of
Maker made in notes issued to Toucan Capital Fund II, L.P. (“TOUCAN”) on
April 26, 2004, June 11, 2004, July 30, 2004, October 22, 2004, November 10,
2004, December 27, 2004, April 12, 2005, May 13, 2005, June 16, 2005, July 26,
2005 and September 7, 2005, respectively, and made in notes issued to Toucan
Partners, LLC (“TOUCAN PARTNERS”) on November 14, 2005, December 30, 2005 and
March 9, 2006, and also updates all Disclosure Schedules delivered by Maker to
Toucan and Toucan Partners in connection with such notes. Nothing in this
Disclosure Schedule constitutes an admission of any liability or obligation of
Maker to any third party, nor an admission to any third party against Maker’s
interests.

 



--------------------------------------------------------------------------------



 



SCHEDULE 14.5
CONSENTS
     None

 



--------------------------------------------------------------------------------



 



SCHEDULE 14.6
CAPITALIZATION, FULLY DILUTED(1)

         
Common Stock as of 12/21/06 (per Mellon Investors Services)
    65,241,287  
Stock Options Outstanding as of 12/21/06
    773,510  
Warrants
    21,374,881  
 
       
Total fully diluted shares
    87,389,678  

 

  (1)   Table excludes securities issued or issuable to Toucan.

 



--------------------------------------------------------------------------------



 



SCHEDULE 14.8
LITIGATION
On February 3, 2006, Soma Partners, LLC filed another notice of appeal with the
Supreme Court of the State of New York. As of the date of this agreement, the
Supreme Court of New York has yet to act on this matter. On December 30,
2005,The Supreme Court of the State of New York dismissed Soma’s petition,
denying Soma’s August 29, 2005 motion to vacate the May 24, 2005 award in the
Company’s favor. The Company will continue to vigorously oppose such claims.
Two former members of the Company’s management, who participated as lenders in
the Company’s management loans have claimed that they are entitled to receive,
for no additional cash consideration, an aggregate of up to approximately
9.5 million additional shares of our common stock due to the alleged triggering
of an anti-dilution provision in the warrant agreements. The Company does not
believe that these claims have merit, and intends to vigorously oppose such
claims.

 



--------------------------------------------------------------------------------



 



SCHEDULE 14.9
NO LIENS
     1. The Equipment Lessors listed below have security interests in equipment
subject to their respective leases (amounts due are as of March 27, 2007).

                      CAPITAL LEASES:   TOTAL AMOUNT   CAPITAL LEASES   AMOUNT
DUE
IOS Capital
  $ 21,789     Canon IR5000N     3,105  
 
                   
 
          Total     $3,105  

     2. Pursuant to RCW 60.72.010, Maker’s landlord, Benaroya Capital Company,
LLC, under its premises lease has a statutory landlord lien. This is a statutory
lien of general application for all landlords and covers up to two months’ rent.
This lien would be triggered upon a default in payment of rent. Maker is not
delinquent as to any rent due under its premises lease. This lease is
terminated, but Maker is seeking a final release letter.
     3. A $400,000 Loan Agreement, Security Agreement and 10% Convertible,
Secured Promissory Notes dated November 14, 2005, a $250,000 Loan Agreement,
Security Agreement and 10% Convertible, Secured Promissory Notes dated
December 30, 2005, as amended and a $300,000 Loan Agreement, Security Agreement
and 10% Convertible, Secured Promissory Notes dated March 9, 2006, as amended,
respectively; plus accrued interest thereon, and secured by a security interest
in Maker’s assets issued to Toucan.
     4. A License Agreement dated July 1, 2003 with Dako Cytomation for
worldwide research and diagnostic immunohistochemical (IHC) market. Hybridoma
Cell Line, Monoclonal Antibody (MAb) to Prostate Specific Membrane Antigen
(PSMA), Clone IG3.

 



--------------------------------------------------------------------------------



 



SCHEDULE 14.11
NO OTHER SECURITY INTERESTS OR ENCUMBRANCES
1. (a) The Equipment Lessors listed below have security interests in equipment
subject to their respective leases (amounts due are as of March 27, 2007).

                      CAPITAL LEASES:   TOTAL AMOUNT   CAPITAL LEASES   AMOUNT
DUE
IOS Capital
  $ 21,789     Canon IR5000N     3,105  
 
                   
 
          Total     $3,105  

          (b) A License Agreement dated July 1, 2003 with Dako Cytomation for
worldwide research and diagnostic immunohistochemical (IHC) market. Hybridoma
Cell Line, Monoclonal Antibody (MAb) to Prostate Specific Membrane Antigen
(PSMA), Clone IG3.
     2. Pursuant to RCW 60.72.010, Maker’s landlord, Benaroya Capital Company,
LLC, under its premises lease has a statutory landlord lien. This is a statutory
lien of general application for all landlords and covers up to two months’ rent.
This lien would be triggered upon a default in payment of rent. Maker is not
delinquent as to any rent due under its premises lease.
     3. This lease is terminated, but Maker is seeking a final release letter.
     4. A $400,000 Loan Agreement, Security Agreement and 10% Convertible,
Secured Promissory Notes dated November 14, 2005, a $250,000 Loan Agreement,
Security Agreement and 10% Secured Promissory Notes dated December 30, 2005, as
amended and a $300,000 Loan Agreement, Security Agreement and 10% Secured
Promissory Notes dated March 9, 2006, as restated and amended, respectively;
plus accrued interest thereon, and secured by a security
     interest in Maker’s assets issued to Toucan.
*       All the holders of the 10% Convertible Secured Notes are parties to a
Subordination Agreement with Toucan executed concurrent with
the            Recapitalization Agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE 14.14(A)
SEC FILINGS
1. Maker did not file on a timely basis its annual report on Form 10-K with the
SEC for its fiscal years ended December 31, 2003 and 2005.

 



--------------------------------------------------------------------------------



 



SCHEDULE 14.15
LIABILITIES
As of March 27, 2007, Maker has the following accrued liabilities: (i) amounts
payable to Cognate Therapeutics and Investor, (ii) Maker’s aggregate accrued,
contingent and/or other liabilities of any nature, either mature or immature, as
of the date hereof, not in excess of $1,000,000 (excluding amounts payable to
Cognate and Investor), of which (a) approximately $388,000 are currently due
payables (including, without limitation, approximately $128,000 for attorney
fees), (b) $1,500 are the aggregate balances of capital leases payable in
monthly installments the last of which is to be paid in May 2007, (c) $175,000
represents estimated accruals for payables to European consultants, (d) $110,000
represents estimated accruals for payables related to clinical trials, (e)
$190,000 represents estimated other accounts payable and accruals for SEC
filings and other, (e) $35,000 are accrued payroll and (f) $100,000 are accrued
vacation and sick pay.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Amended and Restated Warrant

 